Citation Nr: 0833516	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-05 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education 
Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment for enrollment in associate's degree 
coursework at Palomar Community College from January 17, 
2006, to May 19, 2006.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1995 to 
October 2000.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office and Education Center in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  In April 2004, the veteran applied for, received, and 
continues to receive, payment for flight training at Pinnacle 
Aviation Academy (Pinnacle), beginning that month.

2.  In April 2006, the veteran applied for payment for 
coursework from January 2006 to May 2006 towards an 
associate's degree in aeronautical science at Palomar 
Community College (Palomar).


CONCLUSION OF LAW

Payment for enrollment at Palomar from January 17, 2006, to 
May 19, 2006, is not warranted.  38 U.S.C.A. § 3033 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 21.4022, 21.4235 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a) (2007), describes VA's duty to notify and 
assist claimants in substantiating claims for VA benefits.  
In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. 
App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

In this case, the veteran is seeking payment for courses 
taken from January 2006 to May 2006 at Palomar, where he is 
pursing an associate's degree in Aeronautical Science.  He 
asserts that he should be entitled to payment for both his 
coursework at Palomar, as well as for flight training with 
Pinnacle, for that time period.  

The evidence of record reflects that the veteran originally 
sought payment for a flight training program with Pinnacle 
beginning in April 2004.  Beginning that month, and generally 
continuing through August 2006, the veteran has received 
payment for the flight training instructed he received at 
Pinnacle.  However, in April 2006, the RO received the 
veteran's VA Form 22-1999, Enrollment Certification, for 
coursework at Palomar towards his associate's degree for the 
period January 2006 to May 2006.  Payment for coursework at 
Palomar was denied by a May 2006 letter; the RO indicated 
that the veteran must elect to be paid for one course or the 
other.  Later that month, the veteran indicated in his notice 
of disagreement that the Palomar classes and the Pinnacle 
training were "working toward the same educational goal," 
and should thus both be paid for.

Initially, it is noted that payment for the flight training 
coursework is not in dispute.  As noted above, payment for 
the monthly flight training hours has been paid when 
requested since April 2004.  However, VA education 
regulations prohibit the simultaneous receipt of benefits for 
two separate programs of education.  Specifically, 
38 U.S.C.A. § 3033 specifically states that "[a]n individual 
entitled to educational assistance under a program 
established by this chapter . . . may not receive assistance 
under two or more of such programs concurrently but shall 
elect (in such form and manner as the Secretary may 
prescribe) under which program to receive educational 
assistance."  38 U.S.C.A. § 3033 (West 2002).  Similarly, 
38 C.F.R. § 21.4022 holds that "[a] veteran or eligible 
person who is eligible for education or training benefits . . 
. cannot receive such benefits concurrently.  The individual 
must elect which benefit he or she will receive for the 
particular period of periods during which education or 
training is pursued."  38 C.F.R. § 21.4022 (2007).  Thus, as 
a threshold issue, payment may not be made for two concurrent 
courses.

As noted above, the veteran has raised the argument that 
since his coursework at Palomar and his training at Pinnacle 
are toward the same educational goal, both should be paid 
for.  To that end, it is noted that 38 C.F.R. § 21.4235 makes 
an exception, in subsection (f), for the payment of both 
academic coursework and flight training, when the coursework 
of a program at an institution of higher learning includes 
flight training.  38 C.F.R. § 21.4235 (f) (2007).  However, 
38 C.F.R. § 21.4235(f) does not appear to apply in the 
veteran's case.  Although he indicated that the two programs 
are toward the same educational goal, there is no evidence 
that the two programs are actually connected.  Indeed, the 
evidence of record shows that the veteran began flight 
training in April 2004, two years prior to his April 2006 
request for payment for his associate's degree coursework at 
Palomar.  Moreover, other than his statement contained within 
the record, there is no evidence that the veteran embarked on 
the flight training at Pinnacle as part of completing the 
requirements for his associate's degree at Palomar.  
Accordingly, payment for the veteran's coursework at Palomar 
is also not warranted under 38 C.F.R. § 21.4235(f).

Ultimately, the law prohibits simultaneous payment for two 
different educational programs occurring during the same time 
period.  Absent evidence showing that the criteria for an 
exception to this regulation, regrettably, payment may not be 
made for the veteran's enrollment at Palomar for the period 
January 17, 2006, to May 19, 2006.  Where the law is 
dispositive, the claim must be denied because of the absence 
of legal merit or legal basis for allowance of the appeal.  
Sabonis, 6 Vet. App. at 430.


ORDER

Payment for enrollment at Palomar Community College from 
January 17, 2006, to May 19, 2006, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


